Exhibit 10.5
     This SUPPLEMENT NO. 1 dated as of December 22, 2010 (this “Supplement”), is
delivered in connection with (a) the Security Agreement dated as of
September 28, 2010 (as amended or otherwise modified from time to time, the
“Security Agreement”), among Basic Energy Services, Inc., a Delaware corporation
(the “Borrower”), certain subsidiaries of the Borrower (such subsidiaries
together with the Borrower, the “Debtors”) and Capital One, National Association
(“Capital One”), as Collateral Agent (in such capacity, the “Collateral Agent”)
for the benefit of the holders of the Secured Obligations (as defined therein)
and (b) Article VII of the Credit Agreement (as defined below) (the
“Guarantee”).
     A Reference is made to the Credit Agreement dated as of September 28, 2010
(as amended or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the lenders from time to time party thereto (the “Lenders”),
the Collateral Agent and others. Pursuant to the Guarantee, the Guarantors have
agreed to guarantee, among other things, the full payment and performance of all
of the Borrower’s obligations under the Credit Agreement.
     B. The Debtors have entered into the Security Agreement and the Guarantors
have entered into the Guarantee as a condition precedent to the effectiveness of
the Credit Agreement. Section 7.12 of the Security Agreement and Section 5.10 of
the Credit Agreement provide that additional Subsidiaries of the Borrower may
become Debtors under the Security Agreement and Guarantors under the Guarantee
by execution and delivery of an instrument in the form of this Supplement. Each
undersigned Subsidiary (each a “New Debtor” and collectively, the “New Debtors”)
is executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Debtor under the Security Agreement and a Guarantor under
the Guarantee.
     C. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Security Agreement, the
Guarantee, and the Credit Agreement.
          Accordingly, the Collateral Agent and each New Debtor agree as
follows:
     SECTION 1. In accordance with Section 7.12 of the Security Agreement and
Section 5.10 of the Credit Agreement, each New Debtor by its signature below
becomes a Debtor under the Security Agreement with the same force and effect as
if originally named therein as a Debtor, and each New Debtor hereby (a) agrees
to all the terms and provisions of the Security Agreement applicable to it as a
Debtor thereunder and (b) represents and warrants that the representations and
warranties made by it as a Debtor thereunder are true and correct in all
material respects on and as of the date hereof. The Schedules to the Security
Agreement are hereby supplemented by the Schedules attached hereto with respect
to each New Debtor. In furtherance of the foregoing, each New Debtor, as
security for the payment and performance in full of the Secured Obligations (as
defined in the Security Agreement), does hereby create and grant to the
Collateral Agent, for the benefit of the holders of the Secured Obligations, a
security interest in and lien on all of such New Debtor’s right, title and
interest in and to the Collateral of such New Debtor. Each reference to a
“Debtor” in the Security Agreement shall be deemed to include the New Debtors.

 



--------------------------------------------------------------------------------



 



     SECTION 2. In accordance with Section 5.10 of the Credit Agreement, each
New Debtor by its signature below becomes a Guarantor under the Guarantee with
the same force and effect as if originally named therein as a Guarantor, and
each New Debtor hereby (a) agrees to all the terms and provisions of the
Guarantee applicable to it as a Guarantor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Guarantor
thereunder are true and correct on and as of the date hereof. Each reference to
a “Guarantor” in the Guarantee shall be deemed to include the New Debtors.
     SECTION 3. Each New Debtor represents and warrants to the Collateral Agent
that this Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms.
     SECTION 4. This Supplement may be executed by one or more of the parties to
this Agreement on any number of separate counterparts (including by telecopy),
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.
     SECTION 5. Except as expressly supplemented hereby, the Security Agreement
and the Guarantee shall remain in full force and effect.
     SECTION 6. THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF TEXAS, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.
     SECTION 7. All communications and notices to the New Debtors under the
Security Agreement or the Guarantee shall be in writing and given as provided in
Section 7.2 of the Security Agreement to the addresses for the New Debtors set
forth under their signatures below.
     SECTION 8. Each New Debtor agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Debtors and the Collateral Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

            NEW DEBTOR:

ADMIRAL WELL SERVICE, INC.
      By:   /s/ Kenneth V. Huseman         Name:   Kenneth V. Huseman       
Title:   President         Address:   500 W. Illinois Midland, TX 79701       
PLATINUM PRESSURE SERVICES, INC.
      By:   /s/ Kenneth V. Huseman         Name:   Kenneth V. Huseman       
Title:   President         Address:   500 W. Illinois Midland, TX 79701     

Signature Page to Supplement to Credit Agreement

 



--------------------------------------------------------------------------------



 



                      CAPITAL ONE, NATIONAL ASSOCIATION,
as Collateral Agent    
 
                    By:   /s/ Bobby Hamilton                  
 
      Name:   Bobby Hamilton    
 
               
 
      Title:   Assistant Vice President    
 
               
 
      Address:   5718 Westheimer, Suite 600    
 
               
 
          Houston, TX 77057    
 
               

Signature Page to Supplement to Credit Agreement

 